NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-5383-13T1


STATE OF NEW JERSEY,
                                      APPROVED FOR PUBLICATION

     Plaintiff-Respondent,               February 23, 2017

v.                                       APPELLATE DIVISION

ERNEST JONES, a/k/a EARNEST
JONES, ERNEST EVERET JONES,
and ERNEST EVERETT JONES,

     Defendant-Appellant.
________________________________________________

         Argued December 7, 2015 – Decided January 19, 2017
         Resubmitted February 8, 2017 – Decided February 23, 2017

         Before Judges Messano, Carroll and Sumners.

         On appeal from the Superior Court of New
         Jersey, Law Division, Gloucester County,
         Docket No. 13-06-00635.

         Joseph E. Krakora, Public Defender, attorney
         for appellant (John Douard, Assistant Deputy
         Public Defender, of counsel and on the
         brief).

         Christopher S. Porrino, Attorney General,
         attorney   for    respondent   (Jeffrey  P.
         Mongiello,   Deputy   Attorney  General, of
         counsel and on the brief).

PER CURIAM

     On January 19, 2016, in a published opinion, we affirmed

defendant's conviction of fourth-degree violation of community
supervision for life, N.J.S.A. 2C:43-6.4(d).                      State v. Jones,

443 N.J. Super. 515, 521, 532 (App. Div.), certif. granted in

part, denied in part, 227 N.J. 147 (2016).                     After we issued our

opinion,     defendant     filed      a       petition     for     certification.

Subsequently, the State moved before the Law Division to vacate

defendant's        conviction   and        dismiss       the     indictment         with

prejudice, which the trial judge granted.                 Thereafter, defendant

amended his petition for certification, seeking to withdraw it

and to vacate our judgment and withdraw our published opinion.

The Court granted defendant's motion to withdraw his petition

for certification, but denied the remaining requested relief.

State v. Jones, 227 N.J. 147, 147-48 (2016).                     In its order, the

Court stated:       "[O]n the State's motion, the trial court . . .

vacated defendant's conviction and dismissed the indictment with

prejudice,     the      State    having         conceded        that        under    the

circumstances presented . . . , defendant should not have been

indicted     for    violating    a    special        condition         of    community

supervision for life . . . ."                 Id. at 147.        The Court further

stated:    "The Court directs the Clerk of the Court to publish

this   order   to     provide   notice        that   defendant's        judgment      of

conviction has been vacated."             Id. at 148.

       Subsequently,     defendant        sought     reconsideration           in    the

Appellate Division, requesting that we vacate our prior judgment




                                          2                                    A-5383-13T1
and withdraw our published opinion.            We granted that motion,

vacated our prior judgment, and advised that an opinion would be

filed at a later date withdrawing our January 19, 2016 published

opinion.      Accordingly,    the    Law   Division's     vacation       of

defendant's   conviction     and   dismissal   with   prejudice   of    the

indictment has required that our prior judgment be vacated and

our published opinion withdrawn as precedent.




                                     3                            A-5383-13T1